Name: Regulation (EU) No 375/2014 of the European Parliament and of the Council of 3 April 2014 establishing the European Voluntary Humanitarian Aid Corps ( Ã¢ EU Aid Volunteers initiativeÃ¢ )
 Type: Regulation
 Subject Matter: social affairs;  cooperation policy;  deterioration of the environment
 Date Published: nan

 24.4.2014 EN Official Journal of the European Union L 122/1 REGULATION (EU) No 375/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 3 April 2014 establishing the European Voluntary Humanitarian Aid Corps (EU Aid Volunteers initiative) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 214(5) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Solidarity is a fundamental value of the Union and there is potential for further developing means of expressing solidarity of Union citizens with people in third countries vulnerable to or affected by man-made crises or natural disasters. Moreover, the Union as a whole is the world's largest humanitarian aid donor, providing almost 50 % of global humanitarian aid. (2) Volunteering is a concrete and visible expression of solidarity allowing individuals to dedicate their knowledge, skills and time to the service of fellow human beings, without pecuniary motivation. (3) There is a need to further develop solidarity with victims of crises and disasters in third countries as well as to raise both awareness levels and visibility of humanitarian aid and volunteering in general among the Union's citizens. (4) The Union's vision of humanitarian aid, including a common objective, principles and good practice and a common framework to deliver the Union's humanitarian aid, is set out in the Joint Statement by the Council and the Representatives of the Governments of the Member States meeting with the Council, the European Parliament and the European Commission entitled The European Consensus on Humanitarian Aid (2). The European Consensus on Humanitarian Aid underlines the Union's firm commitment to a needs-based approach as well as to upholding and promoting the fundamental humanitarian principles of humanity, neutrality, impartiality and independence. The actions of the European Voluntary Humanitarian Aid Corps (the EU Aid Volunteers initiative) should be guided by the European Consensus on Humanitarian Aid. (5) The Union's humanitarian aid is delivered in situations where other instruments related to development cooperation, crisis management and civil protection may operate. The EU Aid Volunteers initiative should work in a coherent and complementary manner and avoid overlaps with relevant Union policies and instruments, in particular with the Union's humanitarian aid policy, development cooperation policy and the Union Civil Protection Mechanism established by Decision No 1313/2013/EU of the European Parliament and of the Council (3), the Emergency Response Coordination Centre established by that Decision and with the European External Action Service (EEAS) and the EU Delegations in order to coordinate the Union's response to humanitarian crises in third countries. (6) The EU Aid Volunteers initiative should contribute to efforts to strengthen the Union's capacity to provide needs-based humanitarian assistance and to strengthen the capacity and resilience of vulnerable or disaster-affected communities in third countries. It is furthermore important to foster cooperation with relevant international organisations and other humanitarian partners and local and regional actors. That cooperation should be pursued in accordance with the actions undertaken by the United Nations, in order to support the central and overall coordinating role of the United Nations Office for the Coordination of Humanitarian Affairs (UN-OCHA). (7) The number, scope and complexity of humanitarian crises worldwide, both natural and man-made, have increased significantly over the years and that trend is likely to continue, leading to a rising demand on humanitarian actors to provide an immediate, effective, efficient and coherent response and to support third country local communities in order to make them less vulnerable and to strengthen their resilience to disasters. (8) Volunteers can contribute to strengthening the Union's capacity to provide needs-based and principled humanitarian aid and contribute to enhancing the effectiveness of the humanitarian sector when they are adequately selected, trained and prepared for deployment so as to ensure that they have the necessary skills and competences to help people in need in the most effective way, provided that they can count on sufficient on-site support and supervision. (9) Volunteering schemes exist in Europe and worldwide focusing on third country deployment. These are often national schemes which focus mainly or exclusively on development projects. The EU Aid Volunteers initiative should, therefore, add value by providing opportunities for volunteers to jointly contribute to humanitarian aid operations, thus reinforcing active European citizenship. The EU Aid Volunteers initiative can also add value by fostering transnational cooperation of organisations participating in the implementation of the actions under the EU Aid Volunteers initiative, thereby improving international relations, projecting a positive image of the Union in the world and fostering interest in pan-European humanitarian projects. (10) The EU Aid Volunteers initiative should be cost-effective, should complement existing national and international voluntary schemes without duplicating them, and should be focused on addressing concrete needs and gaps in the humanitarian field. (11) As highlighted in the Commission Communication of 23 November 2010 entitled How to express EU citizens' solidarity through volunteering: First reflections on a European Voluntary Humanitarian Aid Corps, there are gaps in the current landscape of humanitarian volunteering which the EU Aid Volunteers initiative can fill with the volunteers with the right profiles deployed at the right time to the right place. This could be achieved notably through providing European standards and procedures on identification and selection of humanitarian volunteers, commonly agreed benchmarks for training and preparation of humanitarian volunteers for deployment, a database of potential volunteers who are identified based on the needs in the field, and opportunities for volunteers to contribute to humanitarian operations not only by deployment but also through back-office support and online-volunteering activities. (12) Appropriate training, as well as the security and safety of the volunteers should remain of paramount importance and be subject to regular exchange of information, including with Member States. EU Aid Volunteers should not be deployed to operations conducted in the theatre of international and non-international armed conflicts. (13) The Union carries out its humanitarian aid operations based on needs and in partnership with implementing organisations. Those organisations should play a significant role in implementing the EU Aid Volunteers initiative in order to ensure ownership by the actors in the field and to maximise the potential uptake of the actions under that initiative. The Union should entrust such organisations notably with the identification, selection, preparation and deployment of EU Aid Volunteers, as well as with follow-up during and after assignments, in accordance with standards and procedures established by the Commission. The Commission should, where appropriate, be able to draw upon successfully trained and prepared volunteers for deployment to its field offices for support tasks. (14) The Commission Communication of 25 October 2011 entitled A renewed EU strategy 2011-14 for Corporate Social Responsibility states that private companies can play an important role and contribute to the Union's humanitarian operations, in particular through employee volunteering. (15) The EU Aid Volunteers initiative should help Europeans of all ages to demonstrate active European citizenship. The initiative should thus contribute to promoting volunteering across the Union and to the personal development and intercultural awareness of participating volunteers, thereby improving their competences and employability in the global economy. (16) The Union's principles of equal opportunities and non-discrimination suggest that Union citizens and long-term residents in the Union of all walks of life and age should be able to engage as active citizens. Given the specific challenges of the humanitarian context, EU Aid Volunteers should have a minimum age of 18 years and could represent a wide diversity of profiles and generations, including experts and skilled retirees. (17) A clear legal status is a crucial precondition for volunteers to participate in deployment in countries outside the Union. The terms of deployment of the volunteers should be defined contractually, including standards for protection and safety of the volunteers, responsibilities of the sending and hosting organisations, insurance coverage, coverage of subsistence, accommodation and other relevant expenses. Volunteers' deployment in third countries should be subject to adequate safety and security arrangements. (18) The recommendations contained in the Policy Agenda for Volunteering in Europe and the work of European and international volunteering organisations and the United Nations Volunteers programme should, where relevant, be taken into account in the actions under the EU Aid Volunteers initiative. (19) The EU Aid Volunteers initiative should support needs-based actions aimed at strengthening the hosting organisations' capacity for humanitarian aid in third countries in order to enhance local preparedness and response to humanitarian crises and to ensure the effective and sustainable impact of the EU Aid Volunteers' work on the ground through disaster risk management, preparedness and response, coaching, training in volunteer management, and other relevant areas. (20) The EU Aid Volunteers initiative should, where relevant, aim to contribute to strengthening the gender perspective in Union humanitarian aid policy, promoting adequate humanitarian responses to the specific needs of women and men of all ages. Special attention should be paid to cooperation with women's groups and networks in order to promote the participation and leadership of women in humanitarian aid and to draw on their capacities and expertise to contribute to recovery, peace-building, disaster risk reduction and building resilience of affected communities. (21) This Regulation lays down, for the entire duration of the financial period, a financial envelope which is to constitute the prime reference amount, within the meaning of point 17 of the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (4), for the European Parliament and the Council during the annual budgetary procedure. (22) The allocation of financial assistance should be implemented in accordance with Regulation (EU, Euratom) No 966/ 2012 of the European Parliament and of the Council (5). Due to the specific nature of the actions under the EU Aid Volunteers initiative, it is appropriate to provide that financial assistance may be awarded to natural persons and legal persons governed by public or private law. It is also important to ensure that the rules of that Regulation are respected, in particular regarding the principles of economy, efficiency and effectiveness laid down therein. (23) Improving implementation and quality of spending should constitute guiding principles for achievement of the objectives of the EU Aid Volunteers initiative, while ensuring optimal use of financial resources. (24) The financial interests of the Union should be protected through proportionate measures throughout the expenditure cycle, including the prevention, detection and investigation of irregularities, the recovery of funds lost, wrongly paid or incorrectly used and, where appropriate, penalties. Appropriate measures should be taken to prevent irregularities and fraud and the necessary steps taken to recover funds lost, wrongly paid or incorrectly used in accordance with Council Regulation (EC, Euratom) No 2988/95 (6), Council Regulation (Euratom, EC) No 2185/96 (7) and Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (8). (25) Participation of third countries, in particular acceding countries, candidate countries, potential candidates, partner countries of the European Neighbourhood Policy and European Free Trade Association countries, should be possible on the basis of cooperation agreements. (26) Participating volunteers and organisations implementing the actions under the EU Aid Volunteers initiative, from cooperating countries, should also adhere to and advocate respect for the principles set out in the European Consensus on Humanitarian Aid, with emphasis on the protection of the humanitarian space. (27) In order to allow for continuous feedback and improvement and to increase the flexibility and efficiency of their adoption, the power to adopt acts in accordance with Article 290 of the Treaty should be delegated to the Commission in respect of provisions relating to the standards for selection, management and deployment of EU Aid Volunteers, the amendment of the performance indicators and the thematic priorities and the adjustment of the percentages for allocation of the financial envelope for implementation of this Regulation. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (28) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (9). The examination procedure should be used for the adoption of the procedures for selection, management and deployment of EU Aid Volunteers, the certification mechanism, the training programme and the annual work programme of the EU Aid Volunteers initiative. (29) This Regulation respects the fundamental rights and observes the principles which are recognised by the Charter of Fundamental Rights of the European Union. (30) The processing of personal data which is carried out within the framework of this Regulation does not go beyond what is necessary and proportionate for the purposes of ensuring the smooth running of the EU Aid Volunteers initiative. Any processing of personal data by the Commission will be governed by Regulation (EC) No 45/2001 of the European Parliament and of the Council (10). Any processing of personal data by organisations implementing the actions under the EU Aid Volunteers initiative, legally established in the Union, will be governed by Directive 95/46/EC of the European Parliament and of the Council (11). (31) The European Data Protection Supervisor was consulted in accordance with Article 28(2) of Regulation (EC) No 45/2001 and delivered an opinion on 23 November 2012 (12). (32) It is appropriate to align the period of application of this Regulation with the Council Regulation (EU, Euratom) No 1311/2013 (13). Therefore, this Regulation should apply as from 1 January 2014, HAVE ADOPTED THIS REGULATION: CHAPTER I INTRODUCTORY PROVISIONS Article 1 Subject matter This Regulation establishes a European Voluntary Humanitarian Aid Corps (the EU Aid Volunteers initiative) as a framework for joint contributions from European volunteers to support and complement humanitarian aid in third countries. This Regulation lays down the rules and procedures for the operation of the EU Aid Volunteers initiative and rules for the provision of financial assistance. Article 2 Scope This Regulation applies to: (1) selection, training and deployment of EU Aid Volunteers to support and complement humanitarian aid in third countriesÃ ¾ (2) actions that support, promote and prepare the deployment of EU Aid Volunteers to support and complement humanitarian aid in third countriesÃ ¾ (3) actions inside and outside the Union aimed at building the hosting organisations' capacity for humanitarian aid in third countries. Article 3 Definitions For the purposes of this Regulation, the following definitions apply: (a) volunteer means a person who chooses freely and without pecuniary motivation to engage in activities that benefit a community and society at largeÃ ¾ (b) candidate volunteer means a person eligible in accordance with Article 11(3) to apply for participation in the actions under the EU Aid Volunteers initiativeÃ ¾ (c) EU Aid Volunteer means a candidate volunteer who has been selected, trained in accordance with the specific standards, procedures and reference criteria, assessed as eligible and registered as available for deployment to support and complement humanitarian aid in third countriesÃ ¾ (d) humanitarian aid means activities and operations in third countries intended to provide needs-based emergency assistance aimed at preserving life, preventing and alleviating human suffering, and maintaining human dignity in the face of man-made crises or natural disasters. It encompasses assistance, relief and protection operations in humanitarian crises or their immediate aftermath, supporting measures to ensure access to people in need and to facilitate the free flow of assistance, as well as actions aimed at reinforcing disaster preparedness and disaster risk reduction, and contributing towards strengthening resilience and capacity to cope with, and recover from, crisesÃ ¾ (e) third country means a country outside the Union where humanitarian aid activities and operations referred to in point (d) take place. Article 4 Objective The objective of the EU Aid Volunteers initiative shall be to contribute to strengthening the Union's capacity to provide needs-based humanitarian aid aimed at preserving life, preventing and alleviating human suffering and maintaining human dignity and to strengthening the capacity and resilience of vulnerable or disaster-affected communities in third countries, particularly by means of disaster preparedness, disaster risk reduction and by enhancing the link between relief, rehabilitation and development. That objective shall be attained through the added value of joint contributions of EU Aid Volunteers, expressing the Union's values and solidarity with people in need and visibly promoting a sense of European citizenship. Article 5 General principles 1. The actions under the EU Aid Volunteers initiative shall be conducted in compliance with the humanitarian aid principles of humanity, neutrality, impartiality and independence and with the European Consensus on Humanitarian Aid. 2. The actions under the EU Aid Volunteers initiative shall respond to the humanitarian needs of local communities and the requirements of the hosting organisations and shall aim to contribute to enhancing the effectiveness of the humanitarian sector. 3. The safety and security of candidate volunteers and EU Aid Volunteers shall be a priority. 4. The EU Aid Volunteers initiative shall promote needs-based joint projects and transnational partnerships between participating volunteers from different countries and organisations implementing the actions under that initiative as referred to in Article 10. Article 6 Coherence and complementarities of Union action 1. In implementing this Regulation, coherence and complementarity shall be ensured with other instruments and areas of Union external action and with other relevant Union policies, in particular humanitarian aid policy, development cooperation policy and the Union Civil Protection Mechanism, while avoiding duplication and overlap, and recognising that humanitarian aid is governed by the humanitarian aid principles referred to in Article 5(1) of this Regulation. Particular attention shall be paid to ensure smooth transition between relief, rehabilitation and development. 2. The Commission and the Member States shall cooperate to achieve efficiency and effectiveness, by ensuring consistency and coherence between relevant national volunteering schemes and the actions under the EU Aid Volunteers initiative. Those actions shall build on relevant good practices and existing programmes and, where appropriate, make use of established European networks. 3. The Union shall foster cooperation with relevant international organisations, and other humanitarian partners and local and regional actors, in implementing the actions under the EU Aid Volunteers initiative. In promoting a coherent international response to humanitarian crises, the actions under the EU Aid Volunteers initiative shall be in accordance with those undertaken by the United Nations, in order to support the central and overall coordinating role of UN-OCHA. Article 7 Operational objectives 1. The EU Aid Volunteers initiative shall pursue the following operational objectives: (a) Contribute to increasing and improving the capacity of the Union to provide humanitarian aid. Progress towards the achievement of this operational objective shall be assessed on the basis of indicators, such as:  the number of EU Aid Volunteers deployed or ready for deployment with the required qualifications and the number of EU Aid Volunteers who have completed their contracts of deployment;  the number of people reached by humanitarian aid provided through the EU Aid Volunteers initiative and the average cost per person reached;  the degree of satisfaction of EU Aid Volunteers deployed and of the sending and hosting organisations with regard to the effective humanitarian contribution of EU Aid Volunteers on the ground. (b) Improve the skills, knowledge and competences of volunteers in the field of humanitarian aid and the terms and conditions of their engagement. Progress towards the achievement of this operational objective shall be assessed on the basis of indicators, such as:  the number of candidate volunteers trained and volunteers who have successfully passed the assessment after the training;  the number of certified sending organisations applying the standards and procedures for management of candidate volunteers and EU Aid Volunteers;  the degree of satisfaction of the volunteers trained and deployed, of the sending and hosting organisations with regard to the quality of the training, level of knowledge and competences of volunteers, the fulfilment and adequacy of the standards and procedures for management of candidate volunteers and EU Aid Volunteers. (c) Build the capacity of hosting organisations and foster volunteering in third countries. Progress towards the achievement of this operational objective shall be assessed on the basis of indicators, such as:  the number and type of capacity building actions in third countries;  the number of third country staff and volunteers participating in the capacity building actions.;  the degree of satisfaction of staff of the hosting organisations and volunteers from third countries participating in capacity building actions with regard to the quality and effectiveness of the actions carried out. (d) Communicate the Union's humanitarian aid principles agreed in the European Consensus on Humanitarian Aid. Progress towards the achievement of this operational objective shall be assessed on the basis of indicators, such as:  the number, type and costs of information, communication and awareness-raising actions. (e) Enhance coherence and consistency of volunteering across Member States in order to improve opportunities for Union citizens to participate in humanitarian aid activities and operations. Progress towards the achievement of this operational objective shall be assessed on the basis of indicators, such as:  the number of certified sending organisations;  the number and type of technical assistance actions for sending organisations;  dissemination and replication of the standards and procedures for management of candidate volunteers and EU Aid Volunteers by other volunteering schemes. 2. The indicators referred to in points (a) to (e) of paragraph 1 shall be used for the monitoring, evaluation and review of performance as appropriate. They are indicative and may be amended by means of delegated acts in accordance with Article 24 in order to take into account experience from the progress measurement. CHAPTER II ACTIONS UNDER THE EU AID VOLUNTEERS INITIATIVE Article 8 Actions under the EU Aid Volunteers initiative The EU Aid Volunteers initiative shall pursue the objectives referred to in Articles 4 and 7 through the following types of actions:  development and maintenance of standards and procedures regarding candidate volunteers and EU Aid Volunteers;  development and maintenance of a certification mechanism for sending and hosting organisations;  identification and selection of candidate volunteers;  establishment of a training programme and support for training and apprenticeship placements;  establishment, maintenance and updating of a database of EU Aid Volunteers;  deployment of EU Aid Volunteers to support and complement humanitarian aid in third countries;  capacity building of hosting organisations;  establishment and management of a network for the EU Aid Volunteers initiative;  communication and awareness raising;  ancillary activity that furthers the accountability, transparency and effectiveness of the EU Aid Volunteers initiative. Article 9 Standards and procedures regarding candidate volunteers and EU Aid Volunteers 1. Building on existing relevant practices, the Commission shall establish standards and procedures covering the necessary conditions, arrangements and requirements to be applied by sending and hosting organisations when identifying, selecting, preparing, managing and deploying candidate volunteers and EU Aid Volunteers to support humanitarian aid operations in third countries. 2. The Commission shall be empowered to adopt delegated acts in accordance with Article 24 to set out standards concerning:  a competence framework used for the identification, selection and preparation of volunteers as junior or senior professionals;  provisions to ensure equal opportunities and non-discrimination in the identification and selection process;  provisions to ensure compliance of sending and hosting organisations with relevant national and Union law and law of the hosting country;  standards governing the partnerships between sending and hosting organisations;  provisions for recognition of the skills and competences acquired by EU Aid Volunteers in line with existing relevant Union initiatives. 3. The Commission shall be empowered to adopt implementing acts to set out the following:  the procedures to be followed for the identification, selection and necessary pre-deployment preparation of candidate volunteers, including apprenticeship placements, where relevant;  provisions for the deployment and management of EU Aid Volunteers in third countries, including, inter alia, supervision in the field, continued support through coaching, mentoring, additional training, necessary working conditions, post deployment support;  the provision of insurance coverage and living conditions of volunteers including the coverage of subsistence, accommodation, travel and other relevant expenses;  procedures to be followed before, during and after deployment to ensure duty of care and appropriate safety and security measures, including medical-evacuation protocols and security plans that cover emergency evacuation from third countries, including the necessary procedures for liaison with national authorities;  procedures for monitoring and assessing the individual performance of EU Aid Volunteers. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 26(2). Article 10 Certification mechanism for sending and hosting organisations 1. The Commission shall develop a certification mechanism by means of implementing acts, with the involvement, if appropriate, of humanitarian partners, ensuring that sending organisations comply with the standards and procedures referred to in Article 9, and a differentiated certification mechanism for hosting organisations. The Commission shall establish the procedure relating to the functioning of the certification mechanisms, building on existing relevant certification mechanisms and procedures, by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 26(2). 2. In designing the certification mechanism, the Commission shall seek synergies with the Commission's partnership instruments in the humanitarian field and existing humanitarian standards, with the aim of administrative simplification. The certification mechanism shall be inclusive and non-discriminatory as regards any type of eligible organisation. 3. Sending organisations shall be eligible for certification, if: (a) they adhere to the standards and procedures referred to in Article 9Ã ¾ (b) they are active in the field of humanitarian aid as defined in point (d) of Article 3Ã ¾ and (c) they belong to any of the following categories: (i) non-governmental not-for-profit organisations formed in accordance with the law of a Member State and whose headquarters are located within the Union, (ii) public law bodies of a civilian character governed by the law of a Member State, (iii) non-governmental not-for-profit organisations established in the countries referred to in Article 23 under the conditions laid down in that Article and the agreements mentioned therein, (iv) public law bodies of civilian character established in the countries referred to in Article 23 under the conditions laid down in that Article and the agreements mentioned therein, (v) the International Federation of National Red Cross and Red Crescent Societies. 4. Organisations in third countries shall be eligible as hosting organisations if: (a) they adhere to the standards and procedures referred to in Article 9Ã ¾ (b) they are active in the field of humanitarian aid as defined in point (d) of Article 3; and (c) they belong to any of the following categories: (i) non-governmental not-for-profit organisations operating or established in a third country under the laws in force in that country, (ii) public law bodies of a civilian character governed by the law of a third country, (iii) international agencies and organisations. 5. Without prejudice to the requirements referred to in paragraphs 3 and 4, sending and hosting organisations may implement actions under the EU Aid Volunteers initiative in association with for-profit private organisations. 6. On the basis of a prior assessment of needs, sending organisations to be certified may benefit from technical assistance aimed at strengthening their capacity to participate in the EU Aid Volunteers initiative and to ensure compliance with the standards and procedures referred to in Article 9. Hosting organisations to be certified may also benefit from the assistance referred to in the first subparagraph in the context of the actions referred to in Article 15. 7. The Commission shall publish the list of certified sending and hosting organisations in due time after certification. Article 11 Identification and selection of candidate volunteers 1. On the basis of prior assessment of the needs in third countries by sending or hosting organisations or other relevant actors, certified sending organisations shall identify and select candidate volunteers for training. 2. The identification and selection of candidate volunteers shall comply with the standards and procedures referred to in Article 9 and respect the principles of non-discrimination and equal opportunities. 3. The following persons having a minimum age of 18 years shall be eligible to apply to be candidate volunteers: (a) citizens of the UnionÃ ¾ (b) third country nationals who are long-term residents in a Member StateÃ ¾ and (c) citizens from countries referred to in Article 23(1) under the conditions referred to in that Article. Article 12 Training programme and support for training and apprenticeship placements 1. Building on existing programmes and procedures and with the involvement, if appropriate, of specialised institutions, the Commission shall establish a training programme in order to prepare the candidate volunteers for deployment to support and complement humanitarian aid. 2. Candidate volunteers who have been identified and selected in accordance with Article 11 shall be eligible to participate in the training programme implemented by qualified organisations. The individual scope and content of the training each candidate volunteer needs to accomplish shall be established by the certified sending organisation concerned, in consultation with the certified hosting organisation, on the basis of needs, taking into account the prior experience of the candidate volunteer and the deployment envisaged. 3. As part of their training and particularly their preparation for deployment, candidate volunteers may be required to undertake apprenticeship placements in certified sending organisations, where possible in a country other than their country of origin. 4. Without prejudice to paragraph 3, candidate volunteers who have not benefited from an apprenticeship placement may receive, where appropriate, additional pre-deployment preparation specifically tailored to the needs and special circumstances of the deployment. This preparation and the apprenticeship placement shall comply with the standards and procedures for preparation referred to in Article 9. 5. The training programme shall include an assessment of the candidate volunteers' readiness to be deployed to support and complement humanitarian aid in third countries, and to meet the local needs. That assessment shall be performed in cooperation with the sending organisations. 6. The Commission shall adopt the arrangements for the training programme and the procedure for assessing the candidate volunteers' readiness to be deployed by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 26(2). Article 13 Database of EU Aid Volunteers 1. Candidate volunteers who have successfully passed the assessment referred to in Article 12(5) shall be considered to be EU Aid Volunteers and shall be eligible for deployment. They shall be included as such in the database of EU Aid Volunteers. 2. The Commission shall establish, maintain and update the database of EU Aid Volunteers, including as regards the availability and eligibility of EU Aid Volunteers for deployment, and shall regulate access to and the use of it. The processing of personal data collected in or for this database shall be carried out, where relevant, in accordance with Directive 95/46/EC and Regulation (EC) No 45/2001. Article 14 Deployment of EU Aid Volunteers in third countries 1. EU Aid Volunteers included in the database may be deployed to support and complement humanitarian aid, as defined in point (d) of Article 3: (a) by certified sending organisations to hosting organisations in third countries; or (b) where appropriate, by the Commission to its humanitarian aid field offices for support tasks. 2. Deployments shall meet the real needs expressed at local level by the hosting organisations. 3. For deployment as referred to in point (a) of paragraph 1, certified sending organisations shall ensure compliance with the standards and procedures referred to in Article 9. EU Aid Volunteers shall not be deployed to operations conducted in the theatre of international and non-international armed conflicts. 4. Certified sending organisations shall inform the relevant national authorities of Member States and other participating countries in accordance with Article 23, before one of their citizens is deployed as an EU Aid Volunteer in accordance with the standards and procedures referred to in Article 9. 5. The specific terms of deployment and the role of EU Aid Volunteers shall be set out, in close consultation with the hosting organisations, in a contract between the sending organisations and EU Aid Volunteers, including the rights and obligations, the duration and location of deployment and the tasks of EU Aid Volunteers. 6. For deployment as referred to in point (b) of paragraph 1, the Commission shall sign a volunteer deployment contract with EU Aid Volunteers, defining specific terms and conditions of deployment. Volunteer deployment contracts shall not confer upon the volunteer rights and obligations arising from the Staff Regulations of Officials of the European Union and the Conditions of Employment of Other Servants of the European Union, laid down in Council Regulation (EEC, Euratom, ECSC) No 259/68 (14). 7. Each EU Aid Volunteer shall have a designated mentor from the hosting organisation to supervise and support the EU Aid Volunteer during deployment. Article 15 Capacity building for humanitarian aid of hosting organisations On the basis of a prior assessment of needs in third countries by sending and hosting organisations or other relevant actors, the Commission shall support actions aimed at strengthening the hosting organisations' capacity for humanitarian aid in order to enhance local preparedness and response to humanitarian crises and to ensure effective and sustainable impact of the EU Aid Volunteers' work on the ground, including: (a) disaster risk management, preparedness and response, coaching, training in volunteer management, and other relevant areas for staff and volunteers from hosting organisations; (b) exchange of best practices, technical assistance, twinning programmes and exchange of staff and volunteers, creation of networks and other relevant actions. Article 16 Network for the EU Aid Volunteers initiative 1. The Commission shall establish and manage a network for the EU Aid Volunteers initiative composed of: (a) candidate volunteers and EU Aid Volunteers who are participating or have participated in the initiativeÃ ¾ (b) sending and hosting organisationsÃ ¾ (c) representatives of the Member States and of the European Parliament. 2. The network for the EU Aid Volunteers initiative shall in particular: (a) facilitate interaction and serve as a platform for sharing knowledge, consultation and dissemination of information, for the exchange of good practice as well as for the purposes of the needs assessment referred to in Article 21(3); (b) facilitate partnership building and the development of joint projects for deployment and capacity-building activities involving sending organisations across the Union and hosting organisations in third countries; (c) provide a basis upon which to build on the actions under the EU Aid Volunteers initiative with a view to ensuring continuous improvement and effective monitoring and evaluation; (d) provide opportunities for on-line volunteering in projects related to the EU Aid Volunteers initiative. Article 17 Communication and awareness raising 1. The Commission shall support public information, communication and awareness raising actions, to promote a visible EU Aid Volunteers initiative and to encourage volunteering in humanitarian aid within the Union and its Member States as well as in the third countries benefitting from the actions under that initiative. 2. The Commission shall develop a communication plan on the objectives, actions and visible results of the EU Aid Volunteers initiative which shall define communication and dissemination activities towards the public, in particular towards future potential candidate volunteers and beneficiaries of the actions under that initiative. That communication plan shall be implemented by the Commission and by beneficiaries, particularly sending and hosting organisations, as well as EU Aid Volunteers. CHAPTER III PROGRAMMING AND ALLOCATION OF FUNDS Article 18 Eligible actions 1. The actions referred to in Article 8 shall be eligible for financial assistance, including the measures necessary for their implementation as well as necessary measures aimed at strengthening the coordination between the EU Aid Volunteers initiative and other relevant schemes at national and international level, building on existing good practices. 2. The financial assistance referred to in paragraph 1 may also cover expenses pertaining to preparatory, monitoring, control, audit and evaluation activities, which are required for the management of the EU Aid Volunteers initiative and the achievement of its objectives. 3. Expenses referred to in paragraph 2 may, in particular, cover studies, meetings of experts, information and communication actions as set out in Article 17, including corporate communication of the policy priorities of the Union, as far as they are related to the objectives of the EU Aid Volunteers initiative, expenses linked to IT networks focusing on information processing and exchange (including their interconnection with existing or future systems designed to promote cross-sectoral data exchange and related equipment), together with all other technical and administrative assistance expenses incurred by the Commission. Article 19 Financial beneficiaries Financial assistance under this Regulation may be awarded to natural persons and legal persons, whether governed by private or public law, which shall then be deemed financial beneficiaries within the meaning of Regulation (EU, Euratom) No 966/2012. Article 20 Financial envelope 1. The financial envelope for the implementation of this Regulation for the period 1 January 2014 to 31 December 2020 shall be EUR 147 936 000 in current prices. Annual appropriations shall be authorised by the European Parliament and the Council within the limits of the multiannual financial framework. If necessary, payment appropriations could be entered in the budget beyond 2020 to cover similar expenses, in order to enable the payment management of actions not yet completed by 31 December 2020. 2. The financial envelope referred to in paragraph 1 shall be allocated, over the period 2014-2020, in accordance with the operational objectives, thematic priorities and percentages set out in the Annex. 3. The Commission shall be empowered to adopt delegated acts, in accordance with Article 24, to amend the priorities and adjust each of the figures in the Annex by more than 10 and up to 20 percentage points. Such adjustment shall only take place following the results of a Commission review of the thematic priorities and percentages set out in the Annex in the light of the outcome of the interim evaluation referred to in point (b) of Article 27(4), in which case the delegated acts shall be adopted by 30 June 2018. 4. Where, in the case of a necessary revision of the budgetary resources available for support for emergency response actions, imperative grounds of urgency so require, the Commission shall be empowered to adopt delegated acts to revise each of the figures set out in the Annex by more than 10 and up to 20 percentage points, within the available budgetary allocations and in accordance with the procedure provided for in Article 25. Article 21 Types of financial intervention and implementing procedures 1. The Commission shall implement the Union's financial assistance in accordance with Regulation (EU, Euratom) No 966/2012. 2. Financial assistance under this Regulation may take any of the forms provided by the Regulation (EU, Euratom) No 966/2012. 3. In order to implement this Regulation, the Commission shall adopt an annual work programme of the EU Aid Volunteers initiative by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 26(2). The annual work programme shall set out the objectives pursued, the expected results, the method of implementation and the amount of the related total expenditure. The annual work programme shall also contain the description of actions to be financed, an indication of the amount allocated to each action, taking where appropriate into account the assessed needs, and an indicative implementation timetable. For grants, the annual work programme shall include the priorities, the essential evaluation criteria and the maximum rate of co-financing. The annual work programme shall also set out the participation of third countries under the conditions referred to in Article 23. Article 22 Protection of the financial interests of the Union 1. The Commission shall take appropriate measures ensuring that, when actions financed under the EU Aid Volunteers initiative are implemented, the financial interests of the Union are protected by the application of preventive measures against fraud, corruption and any other illegal activities by effective checks and, if irregularities are detected, by the recovery of the amounts wrongly paid and, where appropriate, by effective, proportionate and dissuasive penalties. 2. The Commission or its representatives and the Court of Auditors shall have the power of audit, on the basis of documents and on the spot, over all grant beneficiaries, contractors and subcontractors, who have received Union funds under the EU Aid Volunteers initiative. 3. The European Anti-fraud Office (OLAF) shall be allowed to carry out on-the-spot checks and inspections on economic operators concerned directly or indirectly by such funding in accordance with the procedures laid down in Regulation (Euratom, EC) No 2185/96 and Regulation (EU, Euratom) No 883/2013 with a view to establishing whether fraud, corruption or any other illegal activity has occurred affecting the financial interests of the Union in connection with a grant agreement, grant decision or a contract funded under the EU Aid Volunteers initiative. 4. Without prejudice to paragraphs 1 and 2, cooperation agreements with third countries and international organisations, grant agreements, grant decisions and contracts resulting from the implementation of this Regulation shall expressly empower the Commission, the Court of Auditors and OLAF to conduct such audits, on-the-spot checks and inspections with due respect to all relevant procedural guarantees. CHAPTER IV COOPERATION WITH OTHER COUNTRIES Article 23 Cooperation with other countries 1. The EU Aid Volunteers initiative shall be open to participation of: (a) citizens and sending organisations from acceding countries, candidate countries, potential candidates and partner countries of the European Neighbourhood Policy in accordance with the general principles and general terms and conditions for the participation of those countries in the Union's programmes established in the respective Framework Agreements and Association Council Decisions, or similar arrangements; (b) citizens and sending organisations from European Free Trade Association countries which are members of the European Economic Area (EEA), in accordance with the conditions laid down in the EEA Agreement; (c) citizens and sending organisations from other European countries, subject to the conclusion of bilateral agreements with those countries. 2. Participating volunteers and organisations implementing the actions under the EU Aid Volunteers initiative, from cooperating countries, shall also abide by the general principles outlined in Article 4. 3. Cooperation with participating countries referred to in paragraph 1 shall be based, where relevant, on additional appropriations from participating countries to be made available in accordance with procedures to be agreed with those countries. CHAPTER V DELEGATIONS OF POWER AND IMPLEMENTING PROVISIONS Article 24 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 7(2), Article 9(2) and Article 20(3) shall be conferred on the Commission for a period of seven years from 25 April 2014. 3. The delegation of power referred to in Article 7(2), Article 9(2) and Article 20(3) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 7(2), Article 9(2) and Article 20(3) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or the Council. Article 25 Urgency procedure 1. In exceptional and duly justified circumstances delegated acts adopted under this Article shall enter into force without delay and shall apply as long as no objection is expressed in accordance with paragraph 2. The notification of a delegated act to the European Parliament and to the Council shall state the reasons for the use of the urgency procedure. 2. Either the European Parliament or the Council may object to a delegated act in accordance with the procedure referred to in Article 24(5). In such a case, the Commission shall repeal the act without delay following the notification of the decision to object by the European Parliament or by the Council. Article 26 Committee procedure 1. The Commission shall be assisted by the committee established under Article 17(1) of Council Regulation (EC) No 1257/96 (15). That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. CHAPTER VI MONITORING AND EVALUATION Article 27 Monitoring and evaluation 1. Actions under the EU Aid Volunteers initiative receiving financial assistance shall be monitored regularly in order to follow their implementation, and regularly evaluated through independent external evaluation to assess the efficiency, effectiveness and their impacts against the objectives of the EU Aid Volunteers initiative. The monitoring and evaluation shall include the reports referred to in paragraph 4 and other activities on specific aspects of this Regulation which may be launched at any time during its implementation. 2. Sending organisations deploying EU Aid Volunteers outside the Union shall be responsible for the monitoring of their activities and shall submit to the Commission monitoring reports on a regular basis safeguarding all rights of individual volunteers regarding personal data protection. 3. Evaluations shall make use of existing evaluation standards, including those developed by the Organisation for Economic Cooperation and Development's Development Assistance Committee, with the objective of measuring the long-term impact of the EU Aid Volunteers initiative on humanitarian aid. In the evaluation phase, the Commission shall ensure regular consultation of all relevant stakeholders, including volunteers, sending and hosting organisations, assisted local population and communities, humanitarian organisations and workers in the field. The results of the evaluation shall feed back into the programme design and resource allocation. 4. The Commission shall submit to the European Parliament and to the Council: (a) annual reports examining the progress made in implementing this Regulation, including results and, as far as possible, the main outcomes; (b) an interim evaluation report on the results obtained and the qualitative and quantitative aspects of the implementation of this Regulation, including on the impact of EU Aid Volunteers initiative in the humanitarian sector and the cost-effectiveness of the programme, during the first three years of its implementation no later than 31 December 2017; (c) a Communication on the continued implementation of this Regulation based on the interim evaluation report referred to in point (b) of this paragraph no later than 31 December 2018; (d) an ex post evaluation report for the seven-year financial period of implementation no later than 31 December 2021. 5. The Commission shall review the measures laid down in this Regulation by 1 September 2019 and shall, where appropriate following the conclusion of the interim evaluation report referred to in point (b) of paragraph 4 of this Article, accompany that review with a legislative proposal for amendment of this Regulation. 6. The Commission shall also regularly inform the EEAS about the activities of the EU Aid Volunteers initiative in accordance with relevant working arrangements. CHAPTER VII FINAL PROVISIONS Article 28 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) Position of the European Parliament of 25 February 2014 (not yet published in the Official Journal) and decision of the Council of 18 March 2014. (2) OJ C 25, 30.1.2008, p. 1. (3) Decision No 1313/2013/EU of the European Parliament and of the Council of 17 December 2013 on a Union Civil Protection Mechanism (OJ L 347, 20.12.2013, p. 924). (4) OJ C 373, 20.12.2013, p. 1. (5) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (6) Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the Communities financial interests (OJ L 312, 23.12.1995, p. 1). (7) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2). (8) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1). (9) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (10) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (11) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (12) OJ C 100, 6.4.2013, p. 14. (13) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014 2020 (OJ L 347, 20.12.2013, p. 884). (14) Council Regulation (EEC, Euratom, ECSC) No 259/68 of 29 February 1968 laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities and instituting special measures temporarily applicable to officials of the Commission (OJ L 56, 4.3.1968, p. 1). (15) Council Regulation (EC) No 1257/96 of 20 June 1996 concerning humanitarian aid (OJ L 163, 2.7.1996, p. 1). ANNEX OPERATIONAL OBJECTIVES, THEMATIC PRIORITIES AND PERCENTAGES FOR ALLOCATION OF THE FINANCIAL ENVELOPE FOR IMPLEMENTATION OF THIS REGULATION Thematic priority 1 Deployment of EU Aid Volunteers to support and complement humanitarian aid. This thematic priority shall address the operational objective under point (a) of Article 7(1) (Contribute to increasing and improving the capacity of the Union to provide humanitarian aid):  Resilience building and disaster risk management in vulnerable, fragile or disaster affected countries and forgotten crises, including capacity building by EU Aid Volunteers and actions in the following stages of the disaster management cycle: disaster prevention, preparedness, disaster risk reduction and recovery from natural and man-made disasters: 31 % +/- 10 percentage points,  Support for emergency response operations, including capacity building by EU Aid Volunteers and activities in logistics and transport, coordination, project management, finances and administration, communication and advocacy: 10 % +/- 8 percentage points; Thematic priority 2 Capacity building of EU Aid Volunteers and implementing organisations: 55 % +/- 10 percentage points This thematic priority shall address the operational objective under point (b) of Article 7(1) (Improvement of the skills, knowledge and competences of volunteers in the field of humanitarian aid and the terms and conditions of their engagement); point (c) of Article 7(1) (Building the capacity of hosting organisations and foster volunteering in third countries); and point (e) of Article 7(1) (Enhancement of coherence and consistency of volunteering across Member States in order to improve opportunities for Union citizens to participate in humanitarian aid activities and operations):  Training and apprenticeship placements for candidate volunteers  Capacity building of hosting organisations for humanitarian aid, including support to undergo certification  Certification/Technical assistance for sending organisationsÃ ¾ Thematic priority 3 Support measures: 4 % +/- 2 percentage points This thematic priority shall address the operational objective under point (d) of Article 7(1) (Communication of the Union's humanitarian aid principles as agreed in the European Consensus on Humanitarian Aid).